Judgment unanimously affirmed. Memorandum: We conclude that there is no merit to the contention of defendant that his conviction of murder in the second degree is not supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). We also conclude that the trial court did not abuse its discretion in permitting the People to inquire whether defendant had been convicted of two felonies in 1987 and one misdemeanor in 1986 while prohibiting inquiry into the underlying facts of those crimes (see, People v Zillinger, 179 AD2d 382, lv denied 79 NY2d 955).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Wayne County Court, Sirkin, J.—Murder, 2nd Degree.) Present— Green, J. P., Balio, Lawton, Wesley and Boehm, JJ.